Slip Op. 14-2

                 UNITED STATES COURT OF INTERNATIONAL TRADE



JBF RAK LLC,

                  Plaintiff,

      v.                                               Before: Judith M. Barzilay, Senior Judge

UNITED STATES,                                         Court No. 11-00141
                                                       Public Version
                  Defendant,

      and

MITSUBISHI POLYESTER FILM, INC.
and SKC, INC.,

                  Defendant-Intervenors.



                                             OPINION

[Commerce’s final results are sustained.]

                                                                            January 8, 2014

Jack D. Mlawski, Galvin & Mlawski, for Plaintiff.

Stuart F. Delery, Assistant Attorney General; Jeanne E. Davidson, Director; Patricia M.
McCarthy, Assistant Director, (Stephen C. Tosini), Senior Trial Counsel, Commercial Litigation
Branch, Civil Division, U.S. Department of Justice, of counsel, George H. Kivork, Attorney,
Office of the Chief Counsel for Import Administration, U.S. Department of Commerce, for
Defendant.

Ronald I. Meltzer, Patrick J. McLain, David M. Horn, and Jeffrey I. Kessler, Wilmer Cutler
Pickering Hale and Dorr LLP, for Defendant-Intervenors.


       BARZILAY, Senior Judge: Before the court is Plaintiff JBF RAK LLC’s (“JBF RAK”)

motion for judgment on the agency record under USCIT Rule 56.2, challenging Defendant U.S.

Department of Commerce’s (“Commerce”) final results of the first administrative review
Court No. 11-00141                                                                            Page 2


covering polyethylene terephthalate film (“PET Film”) from the United Arab Emirates. See

Polyethylene Terephthalate Film, Sheet, and Strip From the United Arab Emirates, 76 Fed. Reg.

22,867 (Dep’t Commerce Apr. 25, 2011) (final results) (“Final Results”); Issues and Decision

Memorandum for Polyethylene Terephthalate Film, Sheet, and Strip from the United Arab

Emirates, A-520-803 (Apr. 18, 2011) (“Issues and Decision Memorandum”), available at

http://enforcement.trade.gov/frn/summary/UAE/2011-9967-1.pdf (last visited Jan. 2, 2014).

Specifically, JBF RAK challenges (1) Commerce’s use of zeroing in its antidumping duty

calculation; (2) Commerce’s 15-Day Rule for issuing liquidation instructions; and (3)

Commerce’s home market sales determination. This case was stayed pending resolution of the

zeroing issue presented in Union Steel v. United States, 713 F.3d 1101 (Fed. Cir. 2013) (“Union

Steel”). Although the Federal Circuit concluded that Commerce’s zeroing practice is lawful, JBF

RAK continues to challenge Commerce’s use of zeroing. The court has jurisdiction pursuant to

28 U.S.C. § 1581(c). For the reasons set forth below, the court sustains Commerce’s Final

Results.

                                 I. STANDARD OF REVIEW

       When reviewing Commerce’s antidumping determinations under 19 U.S.C. §

1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c), the U.S. Court of International Trade sustains

Commerce‘s determinations, findings, or conclusions unless they are “unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

More specifically, when reviewing agency determinations, findings, or conclusions for

substantial evidence, the court assesses whether the agency action is “reasonable and supported

by the record as a whole.” Nippon Steel Corp. v. United States, 458 F.3d 1345, 1352 (Fed. Cir.

2006) (internal quotations and citation omitted). Substantial evidence has been described as

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Court No. 11-00141                                                                          Page 3


DuPont Teijin Films USA v. United States, 407 F.3d 1211, 1215 (Fed. Cir. 2005) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence has also been

described as “something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.” Consolo v. Fed. Mar. Comm'n, 383 U.S. 607,

620 (1966).

       Separately, the two-step framework provided in Chevron, U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842-45 (1984), governs judicial review of Commerce’s

interpretation of the antidumping statute. See United States v. Eurodif S.A., 555 U.S. 305, 316

(2009) (Commerce’s “interpretation governs in the absence of unambiguous statutory language

to the contrary or unreasonable resolution of language that is ambiguous.”).

                                      II. BACKGROUND

       JBF RAK is a manufacturer and exporter of PET Film from the United Arab Emirates.

JBF RAK and other interested parties requested that Commerce conduct an administrative

review of the antidumping duty order on PET Film. On December 23, 2009, Commerce initiated

an administrative review of the antidumping duty order on PET Film from the United Arab

Emirates for the period of November 6, 2008, through October 31, 2009. See Initiation of

Antidumping and Countervailing Duty Administrative Reviews and Request for Revocation in

Part, 74 Fed. Reg. 68,229 (Dep’t Commerce Dec. 23, 2009). Commerce published its

preliminary results and assigned JBF RAK a preliminary weighted average dumping margin of

4.76% ad valorem. See Polyethylene Terephthalate Film, Sheet, and Strip From the United Arab

Emirates, 75 Fed. Reg. 78,968 (Dep’t Commerce Dec. 17, 2010) (preliminary results). In the

Final Results, Commerce revised the preliminary rate and assigned JBF RAK a weighted

average dumping margin of 4.88% ad valorem. See Final Results, 76 Fed. Reg. 22,867.
Court No. 11-00141                                                                              Page 4


                                         III. DISCUSSION

                                              A. Zeroing

         JBF RAK maintains that Commerce’s use of zeroing in this case is unlawful. JBF RAK

advances the same argument raised in Union Steel, JTEKT Corp. v. United States, 642 F.3d 1378

(Fed. Cir. 2011) (“JTEKT”), and Dongbu Steel Co., Ltd. v. United States, 635 F.3d 1363 (Fed.

Cir. 2011) (“Dongbu”), which questions whether Commerce may interpret 19 U.S.C. § 1677(35)

one way in the context of an administrative review and another way in the context of an

antidumping investigation. Pl. Br. 7. Even though Union Steel resolved this question, JBF RAK

argues for the first time in its reply brief that the Federal Circuit’s decision in Union Steel is

contrary to its prior decisions in JTEKT and Dongbu. Pl. Reply Br. 4-5. JBF RAK has also

indicated that it plans to appeal an adverse decision in this case and request en banc review on

the issue of zeroing. See Pl. Mot. For Test Case Designation, Docket Entry No. 69 (Aug. 14,

2013).

         Union Steel has resolved the zeroing issue presented here. In Union Steel, the Federal

Circuit concluded that Commerce’s explanation for interpreting § 1677(35) differently in

administrative reviews versus investigations constitutes a reasonable interpretation of the statute

under the second step of Chevron. See Union Steel, 713 F.3d at 1110. This case involves the

very same issue. Pl. Br. 7.1 Given that Union Steel is binding authority, the court must sustain

Commerce’s zeroing methodology in this case as a permissible interpretation of the statute. See

id. at 1110.




1
 The court will not consider JBF RAK’s new argument challenging the Federal Circuit’s
decision in Union Steel.
Court No. 11-00141                                                                               Page 5


                                   B. 15-Day Liquidation Policy

        JBF RAK also challenges Commerce’s 15-day liquidation policy. It makes the following

argument:

        In Count five of JBF’s Complaint, JBF states that [Commerce’s] policy of issuing
        liquidation instructions fifteen days after the final results of administrative
        reviews . . . is unlawful and contrary to this court’s decision in SKF USA Inc. v.
        United States, Slip Op. 10-57 (CIT May 17, 2010) . . . . See JBF Complaint 36-37.
        Most recently, this court awarded declaratory judgment finding Commerce’s
        statement in the Final Results declaring its intention to issue liquidation
        instructions 15 days after publication of the final results is unlawful. SKF USA
        Inc. v. United States, Slip Op. 11-121 (CIT Oct. 4, 2011) (“SKF VI”). As in SKF
        VI, the Final Results here also stated Commerce’s intention to issue assessment
        instructions 15 days after publication of the Final Results, necessitating Plaintiff’s
        submission of, and the Courts [sic] issuing a Temporary Restraining Order before
        the expiration of the 15 day period. Thus, Plaintiff requests a declaratory
        judgment finding Commerce’s 15 day rule is unlawful. However, Plaintiff also
        seeks costs as it has no confidence that Commerce will change its practice
        notwithstanding the declaratory judgment. Indeed, this court has held that
        Commerce ignored this court’s decisions in analogous circumstances where it
        found Commerce’s 15 day rule is unlawful. . . .

Pl. Br. 18.

        Defendant, however, claims that JBF RAK failed to raise this issue in the administrative

proceeding before Commerce and therefore failed to exhaust its administrative remedies. Def.

Br. 18. Defendant also argues (if the exhaustion requirement is waived) that Commerce’s 15-day

policy constitutes a reasonable interpretation of the statute. Def. Br. 19 (citing Mittal Steel Galati

S.A. v. United States, 31 CIT 1121, 502 F. Supp. 2d 1295 (2007)). JBF RAK, though, contends

that it would have been futile to raise the issue below given that Commerce continues to apply its

15-day policy despite the SKF decisions declaring it unlawful. Pl. Reply Br. 9-10.

        There is no dispute that JBF RAK failed to raise this issue before Commerce. JBF RAK

amended its complaint to add this claim challenging Commerce’s 15-day liquidation instruction

policy. The Federal Circuit has explained that
Court No. 11-00141                                                                             Page 6


       section 2637(d) “indicates a congressional intent that, absent a strong contrary
       reason, the [trade] court should insist that parties exhaust their remedies before
       the pertinent administrative agencies.” Corus Staal BV v. United States, 502 F.3d
       1370, 1379 (Fed.Cir.2007). The requirement that invocation of exhaustion be
       “appropriate,” however, requires that it serve some practical purpose when
       applied. Inquiry into the purposes served by requiring exhaustion in the particular
       case, and any harms caused by requiring such exhaustion, is needed to determine
       appropriateness.
                Requiring exhaustion can protect administrative agency authority and
       promote judicial efficiency. McCarthy v. Madigan, 503 U.S. 140, 145, 112 S.Ct.
       1081, 117 L.Ed.2d 291 (1992). The requirement can protect an agency’s interest
       in being the initial decisionmaker in implementing the statutes defining its tasks.
       Id. And it can serve judicial efficiency by promoting development of an agency
       record that is adequate for later court review and by giving an agency a full
       opportunity to correct errors and thereby narrow or even eliminate disputes
       needing judicial resolution. Id. at 145–46, 112 S.Ct. 1081. At the same time, “the
       interest of the individual in retaining prompt access to a federal judicial forum” is
       taken into account in deciding when exhaustion is demanded in order to protect
       “institutional interests.” Id. at 146, 112 S.Ct. 1081.
                Courts have recognized several recurring circumstances in which
       institutional interests are not sufficiently weighty or application of the doctrine
       would otherwise be unjust. For example, a party often is permitted to bypass an
       available avenue of administrative challenge if pursuing that route would clearly
       be futile, i.e., where it is clear that additional filings with the agency would be
       ineffectual.” Id. (citing Corus Staal, 502 F.3d at 1378–79 (futility applies in
       situations where plaintiffs “would be ‘required to go through obviously useless
       motions in order to preserve their rights’”)). Requiring exhaustion may also be
       inappropriate where the issue for the court is a “pure question of law” that can be
       addressed without further factual development or further agency exercise of
       discretion. See Agro Dutch, 508 F.3d at 1029. In such circumstances, among
       others, requiring exhaustion may serve no agency or judicial interest, may cause
       harm from delay, and may therefore be inappropriate.

Itochu Bldg. Prods. v. United States, 2013 WL 4405863 at *4 (Fed. Cir. Aug. 19, 2013).

       The court is not convinced that the futility exception applies here. Commerce has

exercised its gap-filling, policy-making discretion through its practice of issuing liquidation

instructions 15-days after publication of the final results. JBF RAK’s failure to challenge the 15-

day policy before Commerce has left the court with no record to review on the issue. Missing

from the administrative record are Commerce’s considered views on its policy, the statute, or

applicable case law. The court does not have Commerce’s response to JBF RAK’s arguments
Court No. 11-00141                                                                            Page 7


(which were never made). Therefore, the court needs Commerce’s explanation of its policy to

properly review this legal issue. As a general matter, it is preferable (even if not always

technically required) to have the agency’s views established on the administrative record, a

principle equally applicable to legal interpretations as well as factual findings. 2 Richard J.

Pierce, Jr., ADMINISTRATIVE LAW TREATISE § 14.3 (5th ed. 2010).

       Requiring exhaustion in this instance will also protect “administrative agency authority”

and “promote judicial efficiency.” Itochu Bldg. Prods., 2013 WL 4405863 at *4. For example,

the court would encroach on administrative agency authority by evaluating Commerce’s 15-day

policy (a policy that involves a number of competing factors associated with the administration

of the dumping statute) without first receiving its views on this issue. The court, therefore,

would have to remand this issue to receive Commerce’s views on the record before considering

JBF RAK’s claim. This inefficiency was caused by JBF RAK’s failure to raise the issue before

Commerce.

       Moreover, it appears that JBF RAK is proceeding from a faulty premise that the SKF

decisions render Commerce’s 15-day policy unlawful as a matter of law. Pl. Br. 18. This is

incorrect. Although the SKF decisions represent persuasive authority (i.e., declaring

Commerce’s 15-day policy unlawful as applied to that particular plaintiff), there are other

decisions by the Court of International Trade that have sustained Commerce’s 15-day policy as a

reasonable interpretation of the statute. See Mittal Steel Galati S.A., 502 F. Supp. 2d 1295;

Mittal Steel Galati S.A. v. United States, 31 CIT 730, 491 F. Supp. 2d 1273 (2007); Mukand Int.

Ltd. v. United States, 30 CIT 1309, 452 F. Supp. 2d 1329 (2006). There is no binding decision

declaring Commerce’s policy unlawful.

       JBF RAK, for its part, does not even mention the other decisions as contrary authority.

Instead, JBF RAK suggests that Commerce’s 15-day policy is unlawful as a matter of law
Court No. 11-00141                                                                               Page 8


without much discussion of the statutory scheme, contrary authority, or policy considerations

associated with this issue. It is only in its reply brief that JBF RAK begins to discuss the legal

framework of the 15-day rule. Pl. Reply Br. 10-11. Ultimately, JBF RAK’s claim cannot be

reviewed in its current form. Requiring exhaustion is appropriate here, not futile, because the

court must have Commerce’s views on its policy to properly consider the issue.

                                      C. Home Market Sales

                                   1. Ordinary Course of Trade

       JBF RAK claims that Commerce miscalculated normal value by using certain home

market sales made outside the ordinary course of trade. In its administrative case brief, JBF

RAK argued that [[      ]] specific home market sales should be excluded from the calculation of

normal value because they involved sales with aberrational prices and quantities. See Def. Ex. 6

(JBF RAK’s Admin. Case Br. 4-10). More specifically, JBF RAK argued that these specific

sales involved: (1) extremely small quantities, (2) abnormally high sales price, (3) an abnormal

customer, and (4) abnormally high profit margins. Id.

       In the Final Results, Commerce considered and rejected JBF RAK’s arguments:

       The Department finds nothing striking about the sales in question that would
       justify their exclusion. While the quantities in the four sales are below average,
       they are part of a smooth distribution of quantities from low to high. These sales
       are among several sales that involved similarly small amounts. Accordingly, the
       Department does not find that the quantity involved in these four sales was
       aberrational compared to other sales made by JBF. The quantities involved in
       these sales are not extraordinary, but fall within the ordinary course of trade in the
       home market. Additionally, we find there were too few transactions of the
       CONNUM actually selected for matching to analyze accurately whether the sales
       prices were aberrational. Profit for these sales was higher than average and higher
       than for all other sales; however, as with quantity, profit is smoothly distributed
       from low to high providing no indication of a standard or normal profit rate or
       even range of rates. While prices and profit are higher than the other home market
       sales reported, and quantities lower, the variations in prices, quantities, and profits
       reflect JBF’s normal business practice of sales and are not “extraordinary” under
       19 CFR 351.102(b)(35) or “aberrational” (to use the language of Thermal Paper).
       . . . Importantly, JBF has not given the Department any reason to consider that
Court No. 11-00141                                                                             Page 9


       these transactions differ from other sales in any respect, other than quantity,
       beyond its own pricing decisions and the willingness of the customers for these
       sales to pay higher prices. In other words, it has not demonstrated there is a reason
       why one would expect, prices and profits for these sales to be higher, such as the
       unusual product or sales aspects examined in Mexican Cement or Thermal Paper.
       JBF has not shown that these sales involve off-quality merchandise, were
       produced according to unusual product specifications, were sold pursuant to
       unusual terms of sale, or were sold to an affiliated party at a non-arm's length
       price. Accordingly, the Department finds that JBF has not established that these
       sales are outside the OCT and, therefore, we have not excluded these sales from
       our analysis.

Issues and Decision Memorandum at 3-4.

       In this court proceeding, JBF RAK again argues that there are [[      ]] home market sales

that should be excluded from Commerce’s calculation of normal value because they were made

outside the ordinary course of trade. Pl. Br. 14. In fact, JBF RAK has actually submitted the

exact same arguments (without any revisions) that it presented to Commerce prior to the Final

Results. Pl. Br. 14-18.

       Under USCIT Rule 56.2, JBF RAK’s brief must include “the issues of law presented

together with the reasons for contesting or supporting the administrative determination,

specifying how the determination may be arbitrary, capricious, an abuse of discretion, not

otherwise in accordance with law, unsupported by substantial evidence; or, how the

determination may be unwarranted by the facts to the extent that the agency may or may not

have considered facts which, as a matter of law, should have been properly considered.” USCIT

Rule 56.2(c)(1).

       Unfortunately, JBF RAK has simply recycled its argument from its administrative case

brief (almost verbatim) without attempting to analyze Commerce’s findings and conclusions

against the operative standard of review. See Def. Ex. 6 (JBF RAK’s Admin. Case Br. 4-10); Pl.

Br. 14-18. For a fact-intensive ordinary course of trade issue, Commerce is the finder of fact,

weighing the available record information and evaluating each of the relevant factors. See
Court No. 11-00141                                                                            Page 10


Cemex, S.A. v. United States, 133 F.3d 897, 900 (Fed. Cir. 1998) (“Cemex”). The court, in turn,

does not consider the problem de novo, or re-weigh the evidence anew, but instead reviews

whether Commerce’s determination is supported by substantial evidence, 19 U.S.C. §

1516a(b)(1)(B)(i), or more simply, whether Commerce reasonably concluded that the subject

sales were made in the ordinary course of trade. See Thai I-Mei Frozen Foods Co., Ltd. v. United

States, 616 F.3d 1300, 1307 (Fed. Cir. 2010) (“[T]he only question is whether Commerce

reasonably concluded that it was appropriate to exclude sales outside the ordinary course of

trade, given the available data and circumstances of this investigation.”).

       JBF RAK never mentions the operative standard of review. Pl. Br. 14-18. It never

addresses Commerce’s findings and conclusions in the Issues and Decision Memorandum. It

just repeats the same arguments made prior to the Final Results without any consideration of

Commerce’s response and rejection of those very same arguments in the Final Results. Pl. Br.

14-18. For example, Commerce explained that JBF RAK failed to address whether the subject

sales “involve off-quality merchandise, were produced according to unusual product

specifications, were sold pursuant to unusual terms of sale, or were sold to an affiliated party at a

non-arm’s length price.” Issues and Decision Memorandum at 3-4. JBF RAK does not discuss

these factors that must also be considered (in addition to price and quantity) in determining

whether sales fall outside the ordinary course of trade. See Cemex, 133 F.3d at 900 (“Commerce

must evaluate not just one factor taken in isolation but rather . . . all the circumstances particular

to the sales in question.”) (internal quotations and citation omitted).

       By failing to frame its arguments against the operative standard of review, see USCIT

Rule 56.2(c)(1), JBF RAK has created an obvious problem for the court and the other litigants.

If it were to review the issue in this context, the court would first have to assume the role of co-

plaintiff, reframe Plaintiff’s arguments under the substantial evidence standard of review (rather
Court No. 11-00141                                                                           Page 11


than the de novo standard before the agency), and analyze Commerce’s ordinary course of trade

findings under that framework. In reviewing whether Commerce reasonably concluded that the

subject sales were made in the ordinary course of trade, the court would also have to evaluate

factors ignored by JBF RAK (i.e., whether sales involve off-quality merchandise, unusual

product specifications, unusual terms of sale, and affiliated party transactions). The court would

in essence be litigating the issue for Plaintiff, something the court cannot do. See United States v.

Great Am. Ins. Co., 2013 WL 6820678, at *6 (Fed. Cir. 2013) (“It is well established that

arguments that are not appropriately developed in a party’s briefing may be deemed waived.”);

MTZ Polyfilms, Ltd. v. United States, 33 CIT 1575, 1578, 659 F. Supp. 2d 1303, 1308 (2009)

(“‘[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not enough merely to mention a possible argument in

the most skeletal way, leaving the court to do counsel’s work, create the ossature for the

argument, and put flesh on its bones.’”) (quoting United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990)). Accordingly, the court deems the issue waived.

                                        2. Model Matching

       JBF RAK also challenges Commerce’s model-matching methodology for identifying the

foreign like product. Pl. Br. 10. Goods imported into the United States will be subject to

antidumping duties if Commerce determines that foreign merchandise is being sold in the United

States at less than its fair value. See 19 U.S.C. § 1673. The amount of the antidumping duty

reflects the amount by which the home-market price of the foreign like product (i.e, normal

value) exceeds the price charged in the United States. See 19 U.S.C. § 1677b(a)(1)(A)-(B). The

difference is referred to as the dumping margin. 19 U.S.C. § 1677(35)(A). To “establish the

dumping margin, whether in an initial investigation or in an administrative review, Commerce

must first identify the ‘foreign like product’ which will form the basis for comparison to
Court No. 11-00141                                                                         Page 12


merchandise exported to the United States.” Fagersta Stainless AB v. United States, 32 CIT 889,

889, 577 F. Supp. 2d 1270, 1275 (2008) (“Fagersta”) (citing Pesquera Mares Australes Ltda. v.

United States, 266 F.3d 1372, 1375 (Fed. Cir. 2001) (“Pesquera”). The “process by which

Commerce identifies the ‘foreign like product’ in determining dumping margins . . . is called

‘model-matching.’” Koyo Seiko Co. v. United States, 551 F.3d 1286, 1289 (Fed. Cir. 2008).

Commerce first attempts to match sales of dumped merchandise with sales of identical

merchandise in the comparison market. 19 U.S.C. § 1677(16)(A). Where there is no identical

merchandise, as is the case here, Commerce attempts to match sales in the United States with

sales of a similar product in the comparison market. § 1677(16)(B)-(C).

       Congress has not precisely defined the methodology by which Commerce must identify

the foreign like product. It has implicitly delegated that gap-filling authority to Commerce.

Pesquera, 266 F.3d at 1384. Commerce, in turn, has considerable discretion to construct a

methodology for identifying the foreign like product in antidumping proceedings. SKF USA, Inc.

v. United States, 537 F.3d 1373, 1379 (Fed. Cir. 2008). Commerce has established a model-

matching methodology that applies a hierarchy of commercially significant characteristics to

identify a suitable foreign like product. Once Commerce has established such a hierarchy, it will

not modify that methodology unless presented with “compelling reasons” to change it. Fagersta,

577 F. Supp. 2d at 1276. It is “not necessary to ensure that home market models are technically

substitutable, purchased by the same type of customers, or applied to the same end use as the

U.S. model.” Koyo Seiko Co., Ltd. v. United States, 66 F.3d 1204, 1210 (Fed. Cir. 1995).

       In the Final Results, Commerce rejected JBF RAK’s proposed changes to its model-

matching methodology:

       We have not made JBF's suggested changes to the matching methodology. The
       model-matching hierarchy used in the Preliminary Results consists of four criteria
       (in order of importance): specification, thickness in microns, thickness code, and
Court No. 11-00141                                                                         Page 13


      surface treatment. The model matching methodology used for these final results is
      the same as that used for the Preliminary Results, which is the same as that used
      in the investigation (excepting one minor difference, not relevant to this issue).
      When the Department has an established model-matching methodology in a
      proceeding, it may alter its established methodology if there is a reasonable basis
      for doing so. See NTN Bearing Corp. of America v. United States, 295 F.3d 1263,
      1269 (CAFC 2002). With respect to changes to its model-matching methodology,
      the Department has applied a “compelling reasons” standard. Ball Bearings and
      Parts Thereof from France, Germany, Italy, Japan, Singapore, and the United
      Kingdom: Final Results of Antidumping Duty Administrative Reviews, 70 FR
      5471 1 (September 16, 2005) and accompanying Issues and Decision
      Memorandum (DM) at Comment 2, and Antifriction Bearings (Other Than
      Tailored Roller Bearings) and Parts Thereof From France; et al.: Final Results
      of Antidumping Duty Administrative Reviews, 57 FR 28360 (June 24,1992) at
      General Issues, Comment 1. Compelling reasons that warrant a change to the
      model-matching methodology may include, for example, greater accuracy in
      comparing foreign like product to the single most similar U.S. model, in
      accordance with section 771(16)(B) of the Tariff Act of 1930, as amended (the
      Act), or a greater number of reasonable price-to-price comparisons in accordance
      with section 773(a)(1) of the Act. See ex., Stainless Steel Wire Rod from Sweden:
      Final Results of Antidumping Duty Administrative Review, 72 FR 17834 (April
      10, 2007) and accompanying IDM at Comment 2.

      JBF has not provided compelling reasons for the Department to consider changing
      the model-match methodology from the methodology used in the Preliminary
      Results and the investigation. Under the Department's model matching hierarchy,
      we select a similar model for matching purposes according to: the list of
      characteristics, the order of the characteristics, and the ranking of choices under
      each characteristic. With respect to PET Film, the Department determined that
      four physical characteristics are needed to properly define the product:
      specification, micron, thickness code and surface treatment. Surface treatment, as
      the last listed characteristic, is the least consequential. Accordingly, only when all
      other characteristics are equal will U.S. products be matched to home market
      products with different surface treatments. As Petitioners note, the slate of other
      suggested matches offered by JBF for other U.S. products are unacceptable
      matches for a number of reasons outside of physical characteristics, including the
      contemporaneousness of sales and cost of production. Specifically, all suggested
      alternatives by JBF were either not sold within the matching window for the U.S.
      sales or were sold below cost. Also, its case brief is the first instance that JBF
      suggested a change in methodology, precluding the Department from the
      opportunity to collect additional necessary information to evaluate JBF's claims.
      Without such additional information, the Department has no basis to evaluate
      such arguments, beyond JBF’s reference to one sentence in the cost verification
      report that mentions the apparent lack of materials or process involved in applying
      a corona surface to film.

Issues and Decision Memorandum at 5-6.
Court No. 11-00141                                                                                Page 14



       JBF RAK claims that Commerce’s “match is materially different than the U.S. article

while Plaintiff’s match is materially the same and has the identical Cost of Production as the U.S.

sales article.” Pl. Br. 10. Specifically, JBF RAK claims that Commerce should use a coated film

rather than an uncoated film as a match for the U.S. product. Pl. Br. 11. JBF RAK claims that its

proposed match (which is acrylic coated on one side and corona2 treated on the other) is a better

match than Commerce’s match (which is plain on one side and corona treated on the other). Pl.

Br. 11. JBF RAK claims that its suggested match “is the like product match contemplated by the

statute and fulfills Commerce’s stated goal of ‘. . . greater accuracy in comparing foreign like

product to the single most similar U.S. model.’” Pl. Br. 10.

       Contrary to JBF RAK’s claim, there is no compelling reason for Commerce to change its

methodology. Commerce applied the following hierarchy (consistently from the preliminary

through the final determination) to identify the foreign like product: (1) specification, (2)

thickness in microns, (3) thickness code, and (4) surface treatment. See Issues and Decision

Memorandum at 5; Preliminary Analysis Memorandum for JBF RAK LLC, A-520-803, at 3 (Dec.

7, 2010). Commerce, therefore, ranked “surface treatment” as the least important criterion to

determine whether the home market product was similar to the U.S. product for purposes of

matching. See Issues and Decision Memorandum at 5. The U.S. product (i.e., PET Film) is

acrylic coated on one side with no treatment on the other side (acrylic coated, plain).

Commerce’s model-match from the home market is uncoated on one side with corona treatment

on the other side (plain, corona treated). Commerce concluded that the differences in surface

treatments were inconsequential under its hierarchy. Although not stated explicitly in the Final

Results, there is no dispute that the other higher ranked characteristics (i.e., specification,

2
  Corona is an electric charge applied to film that makes it more suitable for certain applications.
Issues and Decision Memorandum at 4.
Court No. 11-00141                                                                            Page 15


thickness in microns, thickness code) are the same between Commerce’s proposed match and the

U.S. product. See Issues and Decision Memorandum at 5 (“Accordingly, only when all other

characteristics are equal will U.S. products be matched to home market products with different

surface treatments.”); Pl. Br. 11 (“All other characteristics of the U.S. sale product, Plaintiff’s

match, and [Commerce’s] match are the same.”). Given that these other characteristics rank

higher than “surface treatment,” Commerce’s selection of the foreign like product in this case is

consistent with its hierarchy.

       JBF RAK, however, proposes an alternative match with different surface treatments. JBF

RAK’s proposed match is acrylic coated on one side with corona treatment on the other side

(acrylic coated, corona treated). It argues that the corona treatment is insignificant because it

does not add any material to the PET Film and merely provides a static electric charge. The other

characteristics are also the same between JBF RAK’s proposed match and the U.S. product. JBF

RAK, therefore, contends that its proposed match is a better choice than Commerce’s match

because it has surface characteristics that more closely resemble the U.S. product.

       Even if JBF RAK’s proposed model-match is a better fit based on the differences in

surface treatment (which would not render Commerce’s choice unreasonable), there are other

issues associated with JBF RAK’s proposed model-match that make it unsuitable to serve as the

foreign like product. Specifically, JBF RAK’s proposed matches (sales) were sold either outside

the matching window (i.e., not contemporaneous) or below the cost of production. See Issues and

Decision Memorandum at 6.

       Under 19 U.S.C. § 1677f-1(d)(2), “when comparing export prices . . . of individual

transactions to the weighted average price of sales of the foreign like product, the administering

authority shall limit its averaging of prices to a period not exceeding the calendar month that
Court No. 11-00141                                                                          Page 16


corresponds most closely to the calendar month of the individual export sale.”). Commerce has

promulgated a regulation implementing the contemporaneity requirement:

       Normally, [Commerce] will select as the contemporaneous month the first of the
       following which applies: (1) The month during which the particular U.S. sale
       under consideration was made; (2) If there are no sales of the foreign like product
       during this month, the most recent of the three months prior to the month of the
       U.S. sale in which there was a sale of the foreign like product; (3) If there are no
       sales of the foreign like product during any of these months, the earlier of the two
       months following the month of the U.S. sale in which there was a sale of the
       foreign like product.

19 C.F.R. § 351.414(f). This is known at the “90/60 window.” See, e.g., AIMCOR v. United

States, 23 CIT 1000, 1006, 86 F. Supp. 2d 1248, 1255 n.4 (1999). Alternatively, under 19

U.S.C. § 1677b(b)(1), “[i]f the administering authority determines that sales made at less than the

cost of production . . . such sales may be disregarded in the determination of normal value.”

       As Commerce observed, JBF RAK’s proposed model-match involves sales that fall

outside the “90/60 window” or sales “made at less than the cost of production.” JBF RAK does

not discuss this issue in its papers and focuses exclusively on the differing surface treatments.

The court, therefore, must assume that JBF RAK does not contest Commerce’s findings and

conclusions on the question of contemporaneity and sales made below the cost of production.

Accordingly, Commerce reasonably rejected JBF RAK’s suggested changes to its methodology.

Commerce’s model-matching methodology for identifying a suitable foreign like product was

reasonable in this case.

                                       IV. CONCLUSION

       For the foregoing reasons, Commerce’s Final Results are sustained. Judgment will be

entered accordingly.



Dated: January 8, 2014                                    /s/ Judith M. Barzilay______
      New York, New York                              Judith M. Barzilay, Senior Judge